DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-13 are allowed.
	Carson et al. (US 20130340390) teaches a method for filling packagings with at least one medication includes receiving filling instructions for an order and operating an automated packaging station to fill a plurality of packagings making up an order. Operating the automated packaging station includes positioning a plurality of cassettes containing the medications needed for the order onto a feeder base at a single filling location, and moving each of the plurality of packagings to the filling location. The operation also includes actuating at least one of the cassettes at the feeder base simultaneously and according to the filling instructions when each packaging is located at the filling location. Automated packaging stations operable to perform the above filling instructions are also provided. 
Boutin Jean (WO 2015113167A1) teaches a system for assisting a manual filling of at least two dose packs laid on a support surface wherein each said dose pack has receptacles adapted to receive medication items based on dose pack prescription profiles. The system generally has a dose pack medication localizer for determining a location of each receptacle of each said dose pack, and for identifying medication items required in each said receptacle using the dose pack prescription profiles; a medication grouper for grouping, for each of the medication items of the dose pack prescription profiles of all of the dose packs, the locations of each said receptacle to be filled with a corresponding one of the medication items; a distribution matrix generator for generating a distribution sequence for filling the dose packs using each one of said grouping; and 
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “an initial step, in which the cavities of the pillbox are placed facing an image acquisition device, at least two filling steps in which, in each filling step, a group of at least one pill is placed in at least one cavity of the pillbox according to filling data, of a medical prescription for a therapeutic treatment of a patient, at least two steps of image acquisition of the pillbox by the image acquisition device, including: a step of acquiring an image of the pillbox after a filling step, another step of acquiring an image of the pillbox after another filling step, wherein, after at least one current acquisition step, a computer-implemented step of checking the filling of the pillbox is performed in which: an image acquired during said current acquisition step is compared with an image acquired during an acquisition step preceding said current acquisition step so as to identify the pills placed between this acquisition step preceding said current acquisition step and the current acquisition step, then conformity of the filling is evaluated from a comparison between the pills identified and the filling data.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641